Citation Nr: 1029156	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound to the left wrist.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posstraumatic stress disorder (PTSD), also 
claimed as secondary to service-connected anxiety disorder.

3.  Entitlement to service connection for a bilateral ear 
disorder (residuals of a cold injury to the ears).

4.  Entitlement to service connection for a bilateral hand 
disorder (Dupuytren's contracture and residuals of a cold injury 
to the hands), also claimed as secondary to service-connected 
anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to February 
1955 and from March 1955 to February 1969.  He is the recipient 
of the Purple Heart. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that granted service connection and assigned a 10 percent rating 
for residuals of a gunshot wound to the left wrist, effective 
July 7, 2005; and denied service connection for PTSD, residuals 
of cold injury to the ears, and Dupuytren's contracture of both 
hands.

In June 2010, the Veteran's representative claimed 
entitlement to service connection for chronic sinusitis, 
hemorrhoids, exertional dyspnea, and a tonsillectomy in 
his Written Brief Presentation.  As these claims have not 
been developed for appellate review, the Board refers them 
to the agency of original jurisdiction for appropriate 
action.

In July 2009, the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of the hearing has been 
associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

As an initial matter, the Board finds that the requirements of 
VA's duty to notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to the 
Veteran is needed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While notice that the 
Veteran received in September 2005 informed him of what was 
required to substantiate the elements of his claims for service 
connection for PTSD and residuals of a cold injury to both hands, 
he has not received any notice that informed him of what was 
required to substantiate his claims for service connection on a 
secondary, presumptive, or aggravation basis, or what evidentiary 
burdens he must overcome with respect to those claims.  
Therefore, a remand is required in order to allow sufficient 
notice to the Veteran.  Upon remand, the Veteran will be free to 
submit additional evidence and argument on the questions at 
issue.

In addition, on VA PTSD examination in September 2005 it was 
noted that the Veteran began receiving benefits from the Social 
Security Administration (SSA) in 1989.  Since the SSA decision 
and the records upon which that grant of benefits was based are 
not included in the claims folder and may be relevant to the 
claims on appeal, those records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).

With respect to the Veteran's claim for an increased rating for 
residuals of a gunshot wound to the left wrist, the Veteran was 
last afforded a VA joints examination in July 2009.  However, X-
rays reflect that the Veteran has retained shrapnel in his wrist 
and has complained of decreased strength and pain.  Additionally, 
his representative has argued that such disability should be 
evaluated to determine if there is a wound to muscle groups VII 
and VIII separate and distinct from the limitation of motion of 
his wrist.  As such, the Veteran should be afforded be afforded a 
contemporaneous VA examination in order to determine the current 
nature and severity of his left wrist disability.

The Veteran contends that he has PTSD that is related to combat 
stressors during his Korean War service.  Specifically, he 
contends that one night his unit was fire upon, wounding and 
killing fellow soldiers.  Alternatively, he contends that his 
PTSD is secondary to his service-connected anxiety disorder.

The service treatment records include a February 1955 separation 
examination that indicates a normal clinical psychiatric 
evaluation.  However, in a corresponding report of medical 
history the Veteran indicated that he had nervous trouble.

The Veteran was afforded a VA PTSD examination in October 2005, 
at which time he was diagnosed with a generalized anxiety 
disorder.  On VA mental disorders examination in July 2009, the 
Veteran was diagnosed with anxiety disorder, for which he was 
granted service connection and assigned a 10 percent disability 
rating by a September 2009 rating decision.  The examiner 
indicated that the Veteran spontaneously noted longstanding 
anxiety and depression with features of PTSD.  He reported 
arousal, avoidance, and reexperiencing symptoms that are a sub 
threshold for PTSD diagnosis, but are considered related to his 
combat experience.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Although the Veteran is competent to report the onset of 
psychiatric symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current psychiatric disorder to his active service or 
to his service-connected anxiety disorder.  As any relationship 
remains unclear to the Board, the Board finds that another VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This remand will 
allow service connection for all current psychiatric disorders to 
be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
examiner on remand should specifically reconcile the opinion with 
the September 2005 and July 2009 VA examinations and opinion.

The Veteran also claims that he has residuals of cold injury to 
the ears that are related to exposure to extremely cold weather 
during his service.  Alternatively, he contends that his ears are 
extremely sensitive to sun, wind, and cold as a result of a 
natural gas explosion during service that caused second and third 
degree burns on his arms, face, ears, and chest.

The service treatment records are void of findings, complaints, 
symptoms, or a diagnosis attributable to a cold injury.  However, 
a September 1952 report indicates that the Veteran was treated 
for first degree burns to his face and left arm, and second 
degree burns to his right shoulder and right arm that were caused 
by a gas stove explosion.

On VA joints examination in September 2005, the Veteran indicated 
that he went to Florida in the winter to avoid the cold weather.  
An examination of the ears revealed normal skin with no obvious 
scars or sequelae from a burn.

In November 2006, a private physician opined that the Veteran's 
bilateral ear condition, including recurrent ulcers, peeling, and 
recurrent infections, is "probably" related to cold exposure 
during his service.

The Veteran was afforded a VA dermatology examination in August 
2009, at which time there were rough scaling patches on his ears.  
The Veteran was diagnosed with actinic keratoses of the ears that 
the examiner opined is not caused by or a result of a cold 
injury.  The rationale provided was that actinic keratoses are 
due to sun damage and there was no evidence of any injury from 
cold exposure.  The examiner related the skin condition to risk 
factors that include very pale skin and being raised in the 
South.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a bilateral ear disorder during his service, he is not 
competent to diagnose or to relate any current bilateral ear 
disorder to his active service.  As any relationship remains 
unclear to the Board, the Board finds that another VA examination 
is necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner should 
specifically reconcile the opinion with the November 2006 private 
opinion, August 2009 VA opinion, and any other opinions of 
record.  If possible, the examination should be scheduled during 
cold weather months when the Veteran's bilateral ear condition is 
symptomatic.

Finally, the Veteran contends that he has a bilateral hand 
disorder, claimed as Dupuytren's contracture and residuals of a 
cold injury, that are related to exposure to extremely cold 
weather during his service.  Alternatively, he contends that his 
bilateral hand disorder is related to his service-connected 
anxiety disorder.  Specifically, he contends that there is a 
relationship between Dupuytren's contracture and alcohol abuse.  
On VA mental disorders examination in July 2009, the Veteran was 
diagnosed with alcohol abuse.

The service treatment records are void of findings, complaints, 
symptoms, or a diagnosis attributable to a cold injury.

On VA joints examination in September 2005, it was noted that the 
Veteran had recurrent Dupuytren's contractures which he related 
to burns from a gas stove explosion and exposure to cold during 
service.  The Veteran was diagnosed with recurrent Dupuytren's 
contracture of the hands.  The examiner stated that a review of 
current literature indicated no known association with either 
cold injury or burn injury.  The examiner opined that while there 
was a subcutaneous thickening of the fascia, the Veteran's 
bilateral hand disorder is not due to his previous burn injury 
nor his cold injury based upon available medical knowledge.

In November 2006, a private physician opined that it is quite 
possible that the Veteran's exposure to the extreme cold weather 
during his service caused enough injuries to his hands and 
contributed to the development of Dupuytren's contracture.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a bilateral hand disorder during his service, he is not 
competent to diagnose or to relate any current bilateral hand 
disorder to his active service or to his service-connected 
anxiety disorder.  As any relationship remains unclear to the 
Board, the Board finds that another VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The examiner should specifically 
reconcile the opinion with the September 2005 VA examination and 
opinion, November 2006 private opinion.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on how 
to substantiate all the elements of the 
claims for service connection for PTSD and a 
bilateral hand disorder on a secondary and 
presumptive basis.

2.  Secure the SSA records pertinent to the 
Veteran's claim for Social Security disorder 
benefits and the medical records relied upon 
concerning that claim.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule a VA examination to determine the 
current nature and severity of the Veteran's 
service-connected residuals of a gunshot wound 
to the left wrist.  Any tests deemed necessary 
should be conducted, and all clinical findings 
should be reported in detail.  An X-ray of the 
left wrist should be taken to determine 
whether it shows any ankylosis of the wrist.  
The claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Indicate whether any muscle group 
impairment of the Veteran's left wrist is 
shown and if so, identify the muscle group 
(VII through IX) that is involved and 
describe the severity of any muscle 
impairment.

(b)  Provide ranges of motion of the left 
wrist in degrees.

(c)  Indicate whether there is favorable 
or unfavorable ankylosis in any degree of 
palmar flexion or dorsiflexion, or with 
ulnar or radial deviation.

(d)  Describe any neurological impairment 
(and any symptoms the impairment 
produces), which nerves are involved, and 
the extent of the impairment.  Distinguish 
the types of paralysis as complete and 
incomplete.  Under incomplete paralysis, 
the degree of paralysis is further broken 
down into three categories: mild, 
moderate, and severe.  With those 
categories in mind, classify the Veteran's 
left wrist disorder, distinguishing among 
the categories and using the results of 
all pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other such 
tests, explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the Veteran.  Explain 
the meaning of any abnormal results that 
are obtained.

(e)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should be noted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The determination should 
be portrayed in terms of the degree of 
additional range of motion loss.

(f)  Opine as to whether the Veteran's 
service-connected left wrist disorder has 
a marked interference with his 
employability.

4.  Schedule a VA examination to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD.  The 
examiner should review the claims file and 
should note that review in the report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with the 
other opinions of record, including the 
September 2005 and July 2009 VA examinations 
and opinion.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
opinions:

(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide a 
full multiaxial diagnosis pursuant to DSM-
IV.

(b)  For each psychiatric disorder 
diagnosed, to specifically include PTSD, 
the examiner should opine as to whether it 
is at least as likely as not (50 percent or 
more probability) that each psychiatric 
disorder was incurred in or is due to or 
the result of the Veteran's service or was 
present during his service.  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a psychiatric 
disorder, and his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent probability or more) that any 
acquired psychiatric disorder, to 
specifically include PTSD, was caused or 
aggravated by the Veteran's service-
connected anxiety disorder?

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral ear disorder, including residuals 
of a cold injury.  If possible, the 
examination should be scheduled during a 
flare-up of the Veteran's bilateral ear 
disorder.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The examiner 
should specifically attempt to reconcile and 
discuss the opinion with all other opinions 
of record, including the November 2006 
private opinion and August 2009 VA opinion.  
All indicated studies should be performed.  
Specifically, the examiner should provide the 
following:

(a)  Diagnose any current bilateral ear 
disorder, including residuals of a cold 
injury.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral ear disorder, including 
residuals of a cold injury, was incurred 
in or is due to or the result of the 
Veteran's service, including exposure to 
cold weather and/or burns from a gas stove 
explosion?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a bilateral ear disorder, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

6.  Schedule a VA examination to determine 
the nature and etiology of any bilateral hand 
disorder, including residuals of a cold 
injury to the hands and Dupuytren's 
contracture.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The examiner 
should specifically attempt to reconcile and 
discuss the opinion with all other opinions 
of record, including the September 2005 VA 
opinion and November 2006 private opinion.  
All indicated studies should be performed.  
Specifically, the examiner should provide the 
following:

(a)  Diagnose any current bilateral hand 
disorder, including residuals of a cold 
injury to the hands and Dupuytren's 
contracture.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral hand disorder, including 
residuals of a cold injury to the hands 
and Dupuytren's contracture, was incurred 
in or is due to or the result of the 
Veteran's service, including exposure to 
cold weather during service?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a bilateral 
hand disorder, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral hand disorder, including 
residuals of a cold injury to the hands 
and Dupuytren's contracture, was caused or 
aggravated by the Veteran's service-
connected anxiety disorder?

7.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

